DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaki (WO 2016/182076, with US 20180141390 as English equivalent, both of record) in view of Imakita (US 2011/0088821).
Regarding claim 1, Miyasaki discloses a tire comprising a tread portion including a tread surface and a groove (see groove 32; Fig. 33) and a plurality of protrusions formed on the bottom surface of the grooves (groove formed with a design 14 provided with a pattern region 20, the pattern region having configuration similar to that of any of the first to ninth embodiments [0158]; see fourth embodiment having protrusions with different extending portions from a center and adjacent protrusions coupled together, Fig. 12-13 and [0108-0110]). Miyasaki teaches the protrusions as having a height of 0.1 mm to 1.0 mm and a spacing of 0.2 mm to 1.0mm ([0005]), said ranges falling within the claimed ranges.
While Miyasaki is silent as to the groove width to depth ratio, Examiner notes that the ratio range covers conventional width and depth dimensions typically found in the tread art. In the same field of endeavor of tire treads, Imakita teaches that in the case of passenger car tires, the widths of the longitudinal and transverse grooves are 3 to 20mm, preferably 5 to 15mm ([0044]). Further, Imakita teaches depths are 1.5 mm to 8mm, preferably 3 to 6 mm ([0045]). These ranges yield width/depth ratio ranges of 0.8 to 5 for the preferred ranges, said range falling within the claimed range. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove of Miyasaki with width/depth ratio of 0.5 to 8.0 since Imakita discloses groove width and depth ranges for passenger car tire treads ([0044,00445]), said ranges yield width/depth ratio that satisfy the claimed range. One would have been motivated to configure the groove of Miyasaki with conventional dimensions known to be suitable for tire treads and to secure drainage performance and block rigidity.
Regarding claim 2, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the groove to have cross-sectional areas in the recited range since the width and depth ranges disclosed by Imakita yield cross-sectional areas ranging roughly from 15 mm2 to 90 mm2 based on the preferred ranges (5 to 15 x 3 to 6; the area values being slightly smaller since the groove width narrows towards the bottom).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaki (WO 2016/182076, with US 20180141390 as English equivalent) in view of Imakita (US 2011/0088821) as applied to the claims above, and further in view of Cortes (US 2002/0092591).
Regarding claims 3 and 8, Miyasaki's grooves have a pair of tapered side surfaces and a bottom surface (see Fig. 33). Miyasaki does not disclose the angle formed between the tread surface and the side surface; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angle as claimed since Cortes, similarly directed towards a tire tread having groove that tapers in width, teaches configuring the side surface walls with angles of 90 to 135 degrees ([0016]) for the purpose of reducing frictional force between debris and groove walls ([0006-0008]).
Claims 4, 6, 7, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaki (WO 2016/182076, with US 20180141390 as English equivalent) in view of Imakita (US 2011/0088821) as applied to the claims above, and further in view of Gray (US 2701598) and Koishi (JP 2004-196145, with English machine translation).
Regarding claims 4 and 9, Miyasaki discloses the groove as having a bottom surface and a pair of side surfaces but does not disclose a pair of curved surfaces connecting the side surfaces and the bottom surface nor does Miyasaki disclose a plurality of other protrusions on the side and curved surfaces as claimed. As to the curved surface connecting the side and bottom surfaces of the groove, Examiner notes that it is well known and conventional to provide rounded corners instead of sharp corners in a tire to prevent stress concentration and cracking (for example, see Koishi Figs. 2-5; Gray Fig. 3). Gray, similarly directed towards a tire tread, teaches grooves "have bottom faces with rounded corners to mitigate stress concentrations at the base of the ribs" (col 2, lines 25-28). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with rounded corners to prevent stress concentration as taught by Gray (col 2, lines 25-28). 
As to the presence of a plurality of protrusions on the curved and side surfaces of the groove, Koishi, similarly directed towards a tire tread having a groove with protrusions, teaches providing a groove base, side surfaces, and curved connecting surfaces with a plurality of protrusions or riblets to improve water flow and drainage of the tire, these protrusions or riblets having a height of 0.05 to 0.5mm and pitch of 0.05 to 0.5 mm to improve drainage (pg 3, lines 1-4, 105-117), said ranges overlapping the claimed ranges and consistent with the protrusions of Miyasaki. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with additional protrusions on the curved and side surfaces for the purpose of improving water drainage as taught by Koishi. Further, one of ordinary skill in the art would have readily appreciated that providing the protrusions on the side and curved surfaces would also enhance the contrast and visibility of these groove surfaces similar to the bottom surface (Miyasaki, [0159]). 
Regarding claims 6 and 15, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the interval so as to increase from the bottom to the side surfaces since Koishi teaches that the protrusion density can be greater at the bottom region than the top to prevent water flow that is often separated in the bottom region B from peeling off (pg 3, lines 91-105; Fig. 4). As density decreases from the bottom to the top of the groove, the interval between protrusions would increase.
Regarding claims 7 and 19, Koishi's protrusions are formed on the entirety of the side surface, including portions adjacent to the curved surfaces.

Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaki (WO 2016/182076, with US 20180141390 as English equivalent) in view of Imakita (US 2011/0088821) and Cortes (US 2002/0092591) as applied to the claims above, and further in view of Gray (US 2701598) and Koishi (JP 2004-196145, with English machine translation).
Regarding claims 10 and 11, Miyasaki discloses the groove as having a bottom surface and a pair of side surfaces but does not disclose a pair of curved surfaces connecting the side surfaces and the bottom surface nor does Miyasaki disclose a plurality of other protrusions on the side and curved surfaces as claimed. As to the curved surface connecting the side and bottom surfaces of the groove, Examiner notes that it is well known and conventional to provide rounded corners instead of sharp corners in a tire to prevent stress concentration and cracking (see Cortes Fig. 3, Koishi Figs. 2-5, Gray Fig. 3). Gray, similarly directed towards a tire tread, teaches grooves "have bottom faces with rounded corners to mitigate stress concentrations at the base of the ribs" (col 2, lines 25-28). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with rounded corners to prevent stress concentration as taught by Gray (col 2, lines 25-28). 
As to the presence of a plurality of protrusions on the curved and side surfaces of the groove, Koishi, similarly directed towards a tire tread having a groove with protrusions, teaches providing a groove base, side surfaces, and curved connecting surfaces with a plurality of protrusions or riblets to improve water flow and drainage of the tire, these protrusions and riblets having a height of 0.05 to 0.5mm and pitch of 0.05 to 0.5 mm to improve drainage (pg 3, lines 1-4, 105-117), said ranges overlapping the claimed ranges and consistent with the protrusions of Miyasaki. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with additional protrusions on the curved and side surfaces for the purpose of improving water drainage as taught by Koishi. Further, one of ordinary skill in the art would have readily appreciated that providing the protrusions on the side and curved surfaces would also enhance the contrast and visibility of these groove surfaces similar to the bottom surface (Miyasaki, [0159]). 
Regarding claims 16 and 17, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the interval so as to increase from the bottom to the side surfaces since Koishi teaches that the protrusion density can be greater at the bottom region than the top to prevent water flow that is often separated in the bottom region B from peeling off (pg 3, lines 91-105; Fig. 4). As density decreases from the bottom to the top of the groove, the interval between protrusions would increase.
Regarding claims 7 and 19, Koishi's protrusions are formed on the entirety of the side surface, including portions adjacent to the curved surfaces.

Claims 4, 5, 7, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koishi (JP 2004-196145, with English machine translation) in view of Imakita (US 2011/0088821) as applied to the claims above, and further in view of Gray (US 2701598) and Ohsawa (US 2001/0032691).
Regarding claims 4 and 9, Miyasaki discloses the groove as having a bottom surface and a pair of side surfaces but does not disclose a pair of curved surfaces connecting the side surfaces and the bottom surface nor does Miyasaki disclose a plurality of other protrusions on the side and curved surfaces as claimed. As to the curved surface connecting the side and bottom surfaces of the groove, Examiner notes that it is well known and conventional to provide rounded corners instead of sharp corners in a tire to prevent stress concentration and cracking (for example, see Ohsawa, Fig. 6, 10, 24; Gray, Fig. 3). Gray, similarly directed towards a tire tread, teaches grooves "have bottom faces with rounded corners to mitigate stress concentrations at the base of the ribs" (col 2, lines 25-28). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with rounded corners to prevent stress concentration as taught by Gray (col 2, lines 25-28). 
As to the presence of a plurality of protrusions on the curved and side surfaces of the groove, Ohsawa, similarly directed towards a tire tread having a groove with protrusions, teaches providing a groove base, side surfaces, and curved connecting surfaces with a plurality of protrusions or riblets to improve water flow and drainage of the tire, these protrusions and riblets having a height of 0.01 to 0.5mm and spacing of 0.01 to 0.5 mm to improve drainage ([0014], Fig. 6), said ranges overlapping the claimed ranges and consistent with the protrusions of Miyasaki. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with additional protrusions on the curved and side surfaces for the purpose of improving water drainage as taught by Ohsawa. Further, one of ordinary skill in the art would have readily appreciated that providing the protrusions on the side and curved surfaces would also enhance the contrast and visibility of these groove surfaces similar to the bottom surface (Miyasaki, [0159]). 
Regarding claims 5 and 12, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion heights as decreasing from the bottom to side surfaces since Ohsawa, similarly directed towards tire treads, teaches providing small protrusions or riblets in groove surfaces for the purpose of improving water flow and drainage ([00139-0142]) and, by gradually enlarging the depths of small grooves 22 from the tread surface to the groove bottom, water flow and anti-hydroplaning properties can be maintained as the tread wears ([00175-0179]; Fig. 12). Examiner notes that the heights of the protrusions 20 is defined by the depth of the small grooves 22 such that an enlarged depth yields an increased height.
Regarding claims 7 and 18, Ohsawa's protrusions are formed on the entirety of the side surface, including portions adjacent to the curved surfaces.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaki (WO 2016/182076, with US 20180141390 as English equivalent) in view of Imakita (US 2011/0088821) and Cortes (US 2002/0092591) as applied to the claims above, and further in view of Gray (US 2701598) and Ohsawa (US 2001/0032691).
Regarding claims 10 and 11, Miyasaki discloses the groove as having a bottom surface and a pair of side surfaces but does not disclose a pair of curved surfaces connecting the side surfaces and the bottom surface nor does Miyasaki disclose a plurality of other protrusions on the side and curved surfaces as claimed. As to the curved surface connecting the side and bottom surfaces of the groove, Examiner notes that it is well known and conventional to provide rounded corners instead of sharp corners in a tire to prevent stress concentration and cracking (for example, see Ohsawa, Fig. 6, 10, 24; Gray, Fig. 3). Gray, similarly directed towards a tire tread, teaches grooves "have bottom faces with rounded corners to mitigate stress concentrations at the base of the ribs" (col 2, lines 25-28). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with rounded corners to prevent stress concentration as taught by Gray (col 2, lines 25-28). 
As to the presence of a plurality of protrusions on the curved and side surfaces of the groove, Ohsawa, similarly directed towards a tire tread having a groove with protrusions, teaches providing a groove base, side surfaces, and curved connecting surfaces with a plurality of protrusions or riblets to improve water flow and drainage of the tire, these protrusions and riblets having a height of 0.01 to 0.5mm and spacing of 0.01 to 0.5 mm to improve drainage ([0014], Fig. 6), said ranges overlapping the claimed ranges and consistent with the protrusions of Miyasaki. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Miyasaki with additional protrusions on the curved and side surfaces for the purpose of improving water drainage as taught by Ohsawa. Further, one of ordinary skill in the art would have readily appreciated that providing the protrusions on the side and curved surfaces would also enhance the contrast and visibility of these groove surfaces similar to the bottom surface (Miyasaki, [0159]). 
Regarding claims 13 and 14, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion heights as decreasing from the bottom to side surfaces since Ohsawa, similarly directed towards tire treads, teaches providing small protrusions or riblets in groove surfaces for the purpose of improving water flow and drainage ([00139-0142]) and, by gradually enlarging the depths of small grooves 22 from the tread surface to the groove bottom, water flow and anti-hydroplaning properties can be maintained as the tread wears ([00175-0179]; Fig. 12). Examiner notes that the heights of the protrusions 20 is defined by the depth of the small grooves 22 such that an enlarged depth yields an increased height.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8 of the remarks dated 7/28/2022, Applicant states "that the examples described in the paragraphs beginning from [0103] of the specification are prophetic examples." This statement is inconsistent with the specification which clearly states that test tires were "prepared" [0103], each tire having a size of 205/55R16 [0104]. Additionally, paragraph [0107] states that:
The respective test tires were arranged without mounting each test tire on a vehicle so that the tire width direction was directed in the horizontal direction. Then, outdoors on a sunny day, 20 viewers visually evaluated the grooves of the test tires from plural directions.
It is unclear as to how these tests or what parts of these tests were prophetic. Clarification is requested.
Furthermore, MPEP 608.01(p)(II) provides guidance on prophetic examples and states that while prophetic examples are permitted in patent applications, these examples should not be represented as work actually done. No results should be represented as actual results unless they have actually been achieved. Prophetic examples should not be described using the past tense. Examiner cautions that amendments to the specification may not introduce new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749